SENTENCIA
El apelante fue denunciado el 8 de diciembre de 1988 imputándosele los delitos de incesto y sodomía por los he-chos ocurridos el 9 dé junio de 1988 contra su hija J.S.R. de 13 años de edad. Fue hallado culpable en ambos casos por veredicto del Jurado, y el 9 de noviembre de 1989 el Tribunal Superior, Sala de Ponce, le impuso una pena de 16 años de reclusión, 6 años por el delito de incesto y 10 años por el delito de sodomía, que han de ser cumplidos consecutivamente.
En apelación, el acusado había planteado que el tribunal de instancia erró al declararlo culpable del delito de sodomía a base de un estatuto que adolece de vaguedad, en violación del Art. II, Secs. 7 y 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, constituyendo una restricción de su libertad sin el debido proceso de ley. Además, planteó que la prueba de cargo fue insuficiente para probar los elementos del delito imputado más alia de duda razonable.
Examinados cuidadosamente los planteamientos del apelante, determinamos que no tiene méritos el plantea-miento de vaguedad. También resolvemos que es infun-dada la alegación del apelante de que fue encontrado culpable a pesar de una prueba de cargo insuficiente.
En vista de ello, se confirma la sentencia del tribunal de instancia.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Hernández Den-ton concurrió con opinión escrita, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Fus-*418ter Berlingeri emitió una opinión de conformidad, a la cual se unió el Juez Presidente Señor Andréu García.
(.Fdo.) Francisco R. Agrait Liado Secretario General